NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

THOUGHT, INC., A CALIFORNIA CORPORATION,
              Plaintiff-Appellant

                           v.

    ORACLE CORPORATION, A DELAWARE
   CORPORATION, ORACLE AMERICA, INC., A
     DELAWARE CORPORATION, ORACLE
INTERNATIONAL CORPORATION, A CALIFORNIA
             CORPORATION,
            Defendants-Appellees
           ______________________

                      2016-2369
                ______________________

   Appeal from the United States District Court for the
Northern District of California in No. 3:12-cv-05601-
WHO, Judge William H. Orrick, III.
                ______________________

               Decided: August 21, 2017
                ______________________

    MARK CARLSON, Hagens, Berman, Sobol, Shapiro
LLP, Seattle, WA, argued for plaintiff-appellant. Also
represented by STEVE BERMAN; JEFF D. FRIEDMAN, Berke-
ley, CA; KELLY G. HYNDMAN, CHANDRAN B. IYER, Sughrue
Mion, PLLC, Washington, DC.
2                      THOUGHT, INC.   v. ORACLE CORPORATION



    STEVEN MOORE, Kilpatrick Townsend & Stockton
LLP, San Francisco, CA, argued for defendants-appellees.
Also represented by GIA L. CINCONE, GREGORY PHILIP
FARNHAM, BENJAMIN M. KLEINMAN-GREEN.
                ______________________

    Before MOORE, SCHALL, and O’MALLEY, Circuit Judges.
MOORE, Circuit Judge.
    Thought, Inc. (“Thought”) appeals from the Northern
District of California’s summary judgment of nonin-
fringement of claims 1, 3, 5, 7, and 8 of U.S. Patent
No. 5,857,197 (“the ’197 patent”). For the reasons dis-
cussed below, we affirm.
                       BACKGROUND
     The ’197 patent, titled “System and Method for Ac-
cessing Data Stores as Objects,” discloses a system and
method for object-oriented programs to access data in a
relational database. The type of system disclosed is
commonly known as “middleware.” Prior art techniques
utilized customized code for each relational table, which
was costly and time-consuming to create and maintain.
The ’197 patent utilizes an abstraction layer with a set of
interchangeable runtime adapters using the same appli-
cation programming interface, “effecting a consistent
interface to the data store regardless of its underlying
structure.” ’197 patent at abstract. Claim 3 is repre-
sentative:
     A system for accessing at least one data store hav-
     ing a data store content and a data store schema
     as at least one object from at least one object ap-
     plication comprising:
         at least one object schema including meta
         data corresponding to the data store
         schema;
THOUGHT, INC.   v. ORACLE CORPORATION                      3



        a first adapter responsive to the object ap-
        plication including an application bridge
        receiving an object comprising object at-
        tributes and an object name from the ob-
        ject application, said first adapter
        extracting the object attributes and the ob-
        ject name from the object to effect packing
        of the object attributes and the object
        name as data, said first adapter unpack-
        ing the data to effect instantiating the ob-
        ject attributes and the object name into a
        new object; and
        a second adapter in communication with
        said first adapter and in communication
        with at least one data store, said second
        adapter having a meta data map compris-
        ing at least one object name and providing
        the data store content from at least one
        data store corresponding to the object at-
        tributes and the meta data.
Id. at 35:26–39 (emphasis added).
    Thought sued Oracle Corp. (“Oracle”) in the Northern
District of California, alleging that Oracle’s TopLink
program and related applications infringe claims 1, 3, 5,
7, and 8 of the ’197 patent. Oracle denied infringement
and asserted a counterclaim of invalidity. The district
court issued a claim construction order in which it con-
strued “object” as an “instance of a class.” J.A. 116. It did
not construe the term “extracting.”
    Oracle moved for summary judgement of nonin-
fringement and invalidity. The district court granted
summary judgment of noninfringement. It held, inter
alia, that Thought failed to raise a material issue of fact
that the accused software performed the claim limitation
“extracting the object attributes and the object name from
the object” for two independent reasons. First, it held
4                     THOUGHT, INC.   v. ORACLE CORPORATION



that the claim language and specification make clear that
the term “extracting” refers to “extracting a subset of
information from an object.” Thought, Inc. v. Oracle
Corp., No. 12-CV-05601-WHO, 2016 WL 3230696, at *13
(N.D. Cal. June 13, 2016) (emphasis in original). Second,
in light of the construction of “object” as an instance of a
class, it held that Thought did not demonstrate that the
accused software extracts the object name and object
attributes “from a singular ‘instance of a class.’” Id. The
district court dismissed Oracle’s counterclaim without
prejudice. Thought timely appealed. We have jurisdic-
tion pursuant to 28 U.S.C. § 1295(a)(1). 1
                       DISCUSSION
    We review the district court’s ultimate claim construc-
tion de novo, and we review any subsidiary fact findings
for clear error. Teva Pharm. USA, Inc. v. Sandoz, Inc.,
135 S. Ct. 831, 841–42 (2015). Although we apply our
own law with respect to issues of substantive patent law,
we review the grant or denial of summary judgment using
the law of the relevant regional circuit. Accenture Glob.
Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336,
1340–41 (Fed. Cir. 2013). The Ninth Circuit reviews the
district court’s grant or denial of summary judgment de
novo. JL Beverage Co., LLC v. Jim Beam Brands Co., 828
F.3d 1098, 1104 (9th Cir. 2016).
    Thought’s only infringement theory on appeal is that
the TopLink program’s find() method meets the “ex-
tracting the object attributes and the object name from
the object” claim limitation. The find() method receives
two separate parameters: Class entityClass and



    1 Oracle did not cross-appeal or otherwise object to the
district court order dismissing its invalidity counterclaim.
We therefore do not review the propriety of the district
court’s sua sponte dismissal of that counterclaim.
THOUGHT, INC.   v. ORACLE CORPORATION                     5



Object primaryKey. The find() method does not pull
information from the primaryKey object. Rather, it
merely passes along primaryKey to another method
wholesale. J.A. 876–78. Thought alleges that the “‘object
name’ in the form of Class entityClass is extracted
from the object that is the set of parameters passed into
the find() method” and the “‘object attributes’ in the form
of Object primaryKey are extracted from the object that is
the set of parameters passed into the find() method.”
J.A. 876–77.
    Oracle argues the find() method cannot meet the
“extracting” limitation because wholesale copying or
passing along of a reference to an object is not part of the
plain and ordinary meaning of “extracting the [data] from
the object.” It argues the claims require the first adapter
to extract something less than the entire object. Thought
argues that nothing in the patent requires limiting “ex-
tracting” to a subset of information and that a person of
ordinary skill in data processing would have understood
“extracting” to mean “obtaining.”
     We agree with the district court and Oracle that the
plain and ordinary meaning of “extracting . . . from the
object” cannot mean merely passing along or copying the
entire object, including the container of the thing extract-
ed. The full “extracting” clause of claim 3 claims “said
first adapter extracting the object attributes and the
object name from the object to effect packing of the object
attributes and the object name as data.” ’197 patent at
35:33–36. The plain language and context of this clause
demonstrates that the word “from” indicates the source
from which the extracted thing is taken. See Phillips v.
AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en
banc), cert. denied, 546 U.S. 1170 (2006) (“[T]he context in
which a term is used in the asserted claim can be highly
instructive.”). Just as a child might “extract” all of the
cookies from the cookie jar and leave the cookie jar itself
behind, the first adapter may extract all of the data
6                      THOUGHT, INC.   v. ORACLE CORPORATION



contained within the object but must leave behind the
data container of the object itself. Taking, or making an
exact copy of, the container and all of the contents held
within the container is not extracting the contents from
the container.
     The claim, read in the context of the specification,
strongly supports this conclusion because it indicates that
the extraction is performed in order to reorganize the
object attributes and object name as “data” separate from
the object. The “extracting” limitation closely tracks the
specification language used to describe the only disclosed
embodiment that “extracts” in any way: “The first adapter
400 then extracts the object attributes 103 and the object
name 104 from the object 102, and packs the object at-
tributes 103 and the object name 104 as data 105 to be
used in communication and transport layers.” ’197 patent
at 7:42–46. The claim language and the associated por-
tion of the specification indicate that the purpose of the
extraction is to pack the data extracted from the object as
data for improved communication. The specification also
explains that the disclosed “method of breaking down
objects 102 (112) into the corresponding primitive types
comprising data 105 (115) ensures successful transfers of
any kind of object irrespective of object application 101
views of the object(s)’ data elements.” Id. at 4:61–65. The
disclosed purpose of the extraction limitation, therefore, is
to separate the object attributes and object name from the
object itself to effect the ’197 patent’s aim of “a simple and
consistent interface to at least one data store(s) regardless
of its underlying structure.” Id. at 3:31–35.
    The use of the terms “extracting” and “obtaining” in
other claims further supports the conclusion that “extract-
ing” does not include the container of the data. See Phil-
lips, 415 F.3d at 1314 (“[T]he usage of a term in one claim
can often illuminate the meaning of the same term in
other claims.”). Like claim 3, claim 7 claims “extracting
the object attributes and the object name from the object,”
THOUGHT, INC.   v. ORACLE CORPORATION                     7



but in another limitation it also claims “obtaining data
store content and/or an execution status.” ’197 patent at
36:15–16 (emphasis added). In the specification’s descrip-
tion of this claimed embodiment, the second adapter
executes a command with the accessed database “and
obtains the data store content 301 and an execution
status 306 based on executing at least one such command
303.” Id. at 8:1–5. The second adapter “then processes
the data store content 304 and the execution status 306
using meta data 201, and packs the obtained data store
content 304 and the execution status 306 as data 115.”
Id. at 8:6–9. Unlike the first adapter’s extraction of the
object attributes and object name, which are immediately
packed as data, the claimed second adapter processes the
data store content and/or execution status after they are
obtained and before they are packed. Id. This context
indicates that unlike extracted data, obtained data might
be encapsulated in a container that must be processed
before being packed into data suitable for communication
to the first adapter. See id. at 8:9–10 (“The second adapt-
er 500 communicates the data 115 to the first adapter
400.”).
    Oracle also argues that because the find() method
allegedly draws the object name from one object (enti-
tyClass) and the object attributes from another object
(primaryKey), the alleged software cannot extract infor-
mation from a single object as required by the claims.
Thought argues that the set of parameters to the find()
method is itself an object that contains references to two
other objects from which the object name and object
attributes are extracted. Thought does not dispute that
the claim language requires the object name and object
attributes be extracted from a single object, or instance of
a class. Instead, it argues that there is a single “set of
parameters object” passed to the find() method that
contains references to two other objects—one for the
8                     THOUGHT, INC.   v. ORACLE CORPORATION



object name, the other for the object attributes. Thought
Reply Br. 14–18, see also J.A. 345–46, 774, 876–77.
    We agree with the district court and Oracle that the
accused method cannot extract two pieces of data “from
the object” when each piece of data is derived from a
separate object. Thought and its expert admit that under
its theory of infringement, “the ‘object’ from the object
application is an object with references to two other
objects, not the two objects themselves.” J.A. 346 ¶ 62.
The claim language requires that object attributes and
object name be extracted “from the object.” The anteced-
ent basis for “the object” indicates that the object “com-
pris[es] object attributes and an object name.” ’197 patent
at 35:32–33. A set of parameters containing nothing more
than references to two separate objects, from which the
object name and object attributes are separately extract-
ed, cannot meet the express claim language. The singular
“object” required by the claim cannot be comprised of the
object attributes and object name if it is merely a set of
references to separate objects that comprise the object
attributes and object name.
    The district court correctly granted summary judg-
ment of noninfringement based on both rationales regard-
ing the “extracting” limitation. We do not reach the other
alternative rationales on which the district court granted
summary judgment. See Thought, 2016 WL 3230696, at
*9–12.
                       CONCLUSION
     For the foregoing reasons, we affirm the district
court’s summary judgment of noninfringement of claims
1, 3, 5, 7, and 8 of the ’197 patent.
                      AFFIRMED